Citation Nr: 1451036	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a stomach disability.  

7.  Entitlement to service connection for residuals of a parasite infection.

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for irritable bowel syndrome.

10.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to June 1991.  He also had subsequent service with the Alabama National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a video conference hearing before the undersigned in January 2013.  A transcript of the proceeding is of record.

The record before the Board consists of paper claims files and electronic records within Virtual VA.


REMAND

At the time of the January 2013 video conference hearing, the Veteran's representative alleged that the Veteran's service with the Alabama National Guard was actually federal service because the drug interdiction efforts the Veteran was involved with were federally funded.  The Board finds, based on these allegations, that the further development to determine whether the Veteran's service with the National Guard qualifies as Federal service is required.  

Associated with the claims file is a Memorandum documenting that the Veteran's service treatment records were missing and unavailable.  Significantly, it does not appear that all possible sources of medical records were contacted.  The Veteran testified that he had received treatment for disabilities on appeal at a hospital or medical facility located in Camp Stanley, Korea, in January or February 1988 and also at a hospital/medical facility located at Fort Rucker in 1988.  The Board finds that attempts must be made to obtain this evidence.  

In December 2011, the Veteran underwent VA examinations to determine the etiology of the disabilities on appeal.  The examiner found that none of the disorders is etiologically related to the Veteran's active duty service.  Significantly, one of the rationales cited to support the conclusions was a lack of medical records documenting the disabilities.  The examiner did not take into account the Veteran's self-reported history.   The Board finds the Veteran is competent to report on where and when he experienced pain and limitation of motion as well as gastrointestinal symptoms.  The Veteran's credibility is a determination for the Board to make.  Accordingly, the Board finds the reports of the VA examinations conducted in December 2011 should be returned to the examiner who should be instructed to provide addendums to the reports which take into account the Veteran's self-reported medical history.  The examiner should be instructed that such history should be presumed to be credible for purposes of the opinions.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.  In particular, the RO or the AMC should obtain any necessary clarifying information from the Veteran and then contact the hospital or medical facility located in Camp Stanley, Korea, to obtain records of treatment of the Veteran in January or February 1988 and the hospital or medical facility located at Fort Rucker to obtain records of treatment of the Veteran in 1988.

2.  Undertake appropriate development to verify all of the Veteran's periods of active duty, inactive duty and inactive duty in the National Guard.  

3.  Then, the claims files and any pertinent records in Virtual VA that are not contained in the claims files must be provided to and reviewed by the physician who conducted the December 2011 VA examinations.  Inform the examiner that he should review the Veteran's self-reported medical history and presume that the Veteran is a credible historian.  Request that the examiner prepare an addendum to the examination report which addresses the Veteran's allegations of pertinent symptomatology and whether this evidence changes the prior opinions regarding the etiology of the disabilities at issue.  The examiner must comment on the Veteran's lay statements regarding the progression of the claimed disorders and whether they make sense from a medical point of view.  

The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that was relied upon in reaching the conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
If the physician who performed the December 2011 VA examinations is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another physician or physicians with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



